UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1451



GLEN BOYD,

                                              Plaintiff - Appellant,

          versus

MICHAEL HOLLAND, Trustee, 1974 Pension Plan,
UMWA; MARTY HUDSON, Trustee, 1974 Pension
Plan, UMWA; ELLIOTT SEGAL, Trustee, 1974
Pension Plan, UMWA; PAUL R. DEAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-94-264-B)


Submitted:   March 13, 1997                 Decided:   March 18, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen Boyd, Appellant Pro Se. Glenda Sullivan Finch, Matilda Ann
Brodnax, UNITED MINE WORKERS OF AMERICA, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action challenging the final decision of the Trustees of the United

Mine Workers of America denying his claim for pension benefits. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Boyd v. Holland, No. CA-94-264-B (W.D. Va. Apr. 1,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2